Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
(this “Agreement”), dated as of 26, 2016, in entered into by and among American
Renal Associates Holdings, Inc. (f/k/a C.P. Atlas Holdings, Inc.), a Delaware
corporation (“Holdings”), Centerbridge Capital Partners, L.P., a Delaware
limited partnership (“Centerbridge”), Centerbridge Capital Partners SBS, L.P., a
Delaware limited partnership (“Centerbridge SBS”), and Centerbridge Capital
Partners Strategic, L.P., a Delaware limited partnership (“Centerbridge
Strategic” and, collectively with Centerbridge and Centerbridge SBS, the
“Centerbridge Stockholders”).

 

WHEREAS, Holdings and the Centerbridge Stockholders are parties to that certain
Amended and Restated Registration Rights Agreement dated as of May 7, 2010 (the
“Registration Rights Agreement”), by and among Holdings, the Centerbridge
Stockholders, and the other holders of Shares party thereto;

 

WHEREAS, the Company is currently contemplating an underwritten initial public
offering (an “IPO”) of Shares; and

 

WHEREAS, in connection with, and effective upon, the date of completion of the
IPO (the “Effective Time”) and pursuant to Section 7.5 of the Registration
Rights Agreement, Holdings and the Centerbridge Stockholders desire to amend the
Registration Rights Agreement in the manner set forth in Section 2 hereof.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

Section 1.                   Defined Terms.                                    
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Registration Rights Agreement.

 

Section 2.                   Amendment to the Agreement.

 

(a)                                 The term “Qualified Public Offering” in
Article I of the Registration Rights Agreement is hereby amended and restated in
its entirety as follows:

 

““Qualified Public Offering” means a firm commitment underwritten offering to
the public pursuant to a registration statement in which the Shares are accepted
for listing on a Recognized Exchange.”

 

(b)                                 The term “Shares” in Article I of the
Registration Rights Agreement is hereby amended and restated in its entirety as
follows:

 

““Shares” means shares of the common stock, par value $0.01 per share, of
Holdings. Shares held by a Stockholder which do not bear a Securities Act
restrictive legend, which Shares may be resold without restriction by such
Stockholder under Rule 144 under the Securities Act, will not be considered
Shares for purposes of this Agreement.”

 

--------------------------------------------------------------------------------


 

Section 3.                   Effect of Agreement.  This Agreement shall apply
and be effective only with respect to the provisions of the Registration Rights
Agreement specifically referred to herein. Except as expressly provided herein,
this Agreement shall not constitute a waiver or amendment of any term or
condition of the Registration Rights Agreement and all such terms and conditions
shall remain in full force and effect and are hereby ratified and confirmed in
all respects. Upon the execution hereof, this Amendment and the Registration
Rights Agreement shall constitute one agreement.

 

Section 4.                   Governing Law. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of New York.

 

Section 5.                   Counterparts. This Agreement may be executed in
multiple counterparts, including by means of facsimile or pdf, each such
counterpart being deemed to be an original instrument, and all such counterparts
shall together constitute the same agreement.

 

Section 6.                   Section Headings. The article and section headings
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement. References in this Agreement to a
designated “Article” or “Section” refer to an Article or Section of this
Agreement unless otherwise specifically indicated.

 

Section 7.                   Entire Agreement. This Agreement, together with the
Registration Rights Agreement, contains the entire agreement of the parties with
respect to the subject matter hereof and thereof and supersedes any prior
agreements or understandings.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the day and year first above written.

 

 

 

AMERICAN RENAL ASSOCIATES HOLDINGS, INC.

 

 

 

By:

/s/ Joseph A. Carlucci

 

 

Name: Joseph A. Carlucci

 

 

Title:   CEO

 

[Signature Page to Amendment No. 1 to Amended and Restated Registration Rights
Agreement]

 

--------------------------------------------------------------------------------


 

 

CENTERBRIDGE STOCKHOLDERS

 

 

 

CENTERBRIDGE CAPITAL PARTNERS, L.P.

 

 

 

 

By:

Centerbridge Associates, L.P.,

 

 

its general partner

 

 

 

 

By:

Centerbridge GP Investors, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Susanne V. Clark

 

 

Name:  Susanne V. Clark

 

 

Title:   Authorized Signatory

 

 

 

 

 

CENTERBRIDGE CAPITAL PARTNERS SBS, L.P.

 

 

 

 

By:

Centerbridge Associates, L.P.,

 

 

its general partner

 

 

 

 

 

By:

Centerbridge GP Investors, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Susanne V. Clark

 

 

Name:  Susanne V. Clark

 

 

Title:   Authorized Signatory

 

 

 

CENTERBRIDGE CAPITAL PARTNERS STRATEGIC, L.P.

 

 

 

 

By:

Centerbridge Associates, L.P.,

 

 

its general partner

 

 

 

 

 

By:

Centerbridge GP Investors, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Susanne V. Clark

 

 

Name:  Susanne V. Clark

 

 

Title:   Authorized Signatory

 

[Signature Page to Amendment No. 1 to Amended and Restated Registration Rights
Agreement]

 

--------------------------------------------------------------------------------